DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785).
Re claim 1, Hong teaches an electronic device (Figs. 3B, 6A-B), comprising:
a semiconductor die (140) having an electronic component (Col. 10, lines 6-23);
a conductive clip (100) on a side (‘top side’) of the semiconductor die (140);
Hong also teaches a heat slug (208) on a (‘top side’) side of the conductive clip (100); and												a package structure (200, 202) that encloses the semiconductor die (140) and the conductive clip (100), the package structure (200, 202) having a side (‘top side”) that exposes a portion (‘top portion’, Fig. 6A) of the heat slug (208).
Hong further teaches wherein the heat slug (208) is a discrete piece of thermally conductive material, e.g., a metal such as copper, aluminum, alloys, etc., and alloys thereof (Col. 13, lines 11-13).
Hong does not explicitly teach a solder structure.
However, NG teaches an electronic assembly (Fig. 3) comprising filling a via with a solder paste wherein the solder filled via acts as a heat plug [17].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong as taught by NG and use solder as a heat slug in order avoid requiring an intermediate package substrate or a package that includes a heat plug ([17], NG) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 2, Hong in view of NG teaches the electronic device of claim 1, further comprising a first lead (134, ‘left side’, Hong) exposed along a second side (‘bottom side’) of the package structure (Fig. 6B, Hong), and a second lead (134, ‘right side’, Hong) exposed along the second side (‘bottom side’) of the package structure (Fig. 6A, Hong).
Re claim 8, Hong in view of NG teaches the electronic device of claim 1, wherein: 												the package structure (200, 202, Hong) has an opening (110, Hong) between the conductive clip (100, Hong) and the side (‘top side’) of the package structure (Fig. 6A, Hong); and
the solder structure ([17], Fig. 3, NG) extends in the opening (110).			
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785) as applied to claim 2 above, and further in view of Terrill et al. (2014/0273344).			Re claim 3, Hong in view of NG teaches the electronic device of claim 2, further comprising:												a die attach pad (130, Hong) having a first side (‘bottom side’) exposed along the second side (‘bottom side’) of the package structure (200, 202, Hong);
Hong in view of NG does not explicitly teach a second semiconductor die having a first side on the die attach pad, a second side, and a second electronic component; and a second conductive clip having a first side on the second side of the second semiconductor die, and a second side on a second side of the semiconductor die, the second conductive clip coupled to the first lead; and wherein the conductive clip is coupled to the second lead.
Terrill teaches a semiconductor package (400, Fig. 4) wherein a second semiconductor die (414) having a first side (‘bottom side’) on a die attach pad (428), a second side (‘top side’), and a second electronic component [36]; and a second conductive clip (416) having a first side (‘bottom side’) on the second side (‘top side’) of the second semiconductor die (414), and a second side (‘top side’) on a second side (‘bottom side’) of the semiconductor die, the second conductive clip (416) coupled to a first lead (404); and wherein the conductive clip (420a) is coupled to the second lead (412).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill in order to form a stacked die semiconductor ([35], Terrill) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 4, Hong in view of NG and Terrill teaches the electronic device of claim 3.
Terrill further teaches wherein: an electronic component [36] of a semiconductor die (418) is a field effect transistor [36] having a drain (430) coupled to a conductive clip (420a), and a source (432) coupled to the second conductive clip (416); and the second electronic component [36] of the second semiconductor die (414) is a second field effect transistor [36] having a drain (438) coupled to the second conductive clip (416), and a source (440) coupled to the die attach pad (428).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 5, Hong in view of NG and Terrill teaches the electronic device of claim 3, wherein:
the package structure (200, 202, Hong) has an opening (110, Hong) between the conductive clip (100, Hong) and the side (‘top side’) of the package structure (Fig. 6A, Hong); and
the solder structure ([17], Fig. 3, NG) extends in the opening (110).				Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785) as applied to claim 1 above, and further in view of Terrill et al. (2014/0273344).	
Re claim 6, Hong in view of NG teaches the electronic device of claim 1, further comprising:
a die attach pad (130, Hong) having a first side (‘bottom side’) exposed along a second side (‘bottom side’) of the package structure (200, 202, Hong);
Hong in view of NG does not explicitly teach a second semiconductor die having a first side on the die attach pad, a second side, and a second electronic component; and a second conductive clip having a first side on the second side of the second semiconductor die, and a second side on a second side of the semiconductor die.
Terrill teaches a semiconductor package (400, Fig. 4) wherein a second semiconductor die (414) having a first side (‘bottom side’) on a die attach pad (428), a second side (‘top side’), and a second electronic component [36]; and a second conductive clip (416) having a first side (‘bottom side’) on the second side (‘top side’) of the second semiconductor die (414), and a second side (‘top side’) on a second side (‘bottom side’) of the semiconductor die.								Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill in order to form a stacked die semiconductor ([35], Terrill) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 7, Hong in view of NG and Terrill teaches the electronic device of claim 6.
Terrill further teaches wherein: an electronic component [36] of a semiconductor die (418) is a field effect transistor [36] having a drain (430) coupled to a conductive clip (420a), and a source (432) coupled to the second conductive clip (416); and the second electronic component [36] of the second semiconductor die (414) is a second field effect transistor [36] having a drain (438) coupled to the second conductive clip (416), and a source (440) coupled to the die attach pad (428).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						
Claim(s) 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785) and Terrill et al. (2014/0273344).	
Re claim 17, Hong teaches an electronic device (Figs. 3B, 6A-B), comprising:
a package structure (200, 202) having a first side (‘top side’) that includes an opening (110), and an opposite second side (‘bottom side’);
Hong also teaches a heat slug (208) in the opening (110), the heat slug (208) exposed along the first side (‘top side’) of the package structure (200, 202);
a die attach pad (130) having a first side (‘bottom side’) exposed along the second side (‘bottom side’) of the package structure (200, 202);
a first lead (134, ‘left side’) exposed along the second side (‘bottom side’) of the package structure (200, 202);
a second lead (134, ‘right side’) exposed along the second side (‘bottom side’) of the package structure (200, 202);
Hong further teaches wherein the heat slug (208) is a discrete piece of thermally conductive material, e.g., a metal such as copper, aluminum, alloys, etc., and alloys thereof (Col. 13, lines 11-13).
Hong does not explicitly teach a solder structure, and a first transistor having a drain coupled to the solder structure and to the second lead, and a source coupled to the first lead; and a second transistor having a drain coupled to the first lead, and a source coupled to the die attach pad.
However, NG teaches an electronic assembly (Fig. 3) comprising filling a via with a solder paste wherein the solder filled via acts as a heat plug [17].				Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong as taught by NG and use solder as a heat slug in order avoid requiring an intermediate package substrate or a package that includes a heat plug ([17], NG) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Hong in view of NG does not explicitly teach a first transistor having a drain coupled to the solder structure and to the second lead, and a source coupled to the first lead; and a second transistor having a drain coupled to the first lead, and a source coupled to the die attach pad.
Terrill further teaches a package structure (400, Fig. 4) wherein: a first transistor (418) having a drain (430) coupled to a solder structure (422, “previously taught by Hong in view of NG”) and to a second lead (412), and a source (432) coupled to a first lead (404); and a second transistor (414) having a drain (438) coupled to the first lead (404), and a source (440) coupled to a die attach pad (428).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill in order to form a stacked die package ([37], Terrill) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 19, Hong in view of NG and Terrill teaches the electronic device of claim 17, further comprising:
a conductive clip (420a, Terrill) in the package structure (400, Terrill), the conductive clip (420a) coupled to: 									the drain (430, Terrill) of the first transistor (418, Terrill), the solder structure (422, “previously taught by Hong in view of NG”), and the second lead (412, Terrill).
Re claim 20, Hong in view of NG and Terrill teaches the electronic device of claim 19, further comprising:
a second conductive clip (416, Terrill) in the package structure (400, Terrill), the second conductive clip (416) coupled to: 							the drain (438, Terrill) of the second transistor (414, Terrill), the first lead (404, Terrill), and the source (432, Terrill) of the first transistor (418, Terrill).
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785) and Terrill et al. (2014/0273344).	
Re claim 18, Hong teaches an electronic device (Figs. 3B, 6A-B), comprising:
a package structure (200, 202) having a first side (‘top side’) that includes an opening (110), and an opposite second side (‘bottom side’);
Hong also teaches a heat slug (208) in the opening (110), the heat slug (208) exposed along the first side (‘top side’) of the package structure (200, 202);		a die attach pad (130) having a first side (‘bottom side’) exposed along the second side (‘bottom side’) of the package structure (200, 202);
a first lead (134, ‘left side’) exposed along the second side (‘bottom side’) of the package structure (200, 202);
a second lead (134, ‘right side’) exposed along the second side (‘bottom side’) of the package structure (200, 202);
Hong further teaches wherein the heat slug (208) is a discrete piece of thermally conductive material, e.g., a metal such as copper, aluminum, alloys, etc., and alloys thereof (Col. 13, lines 11-13).
Hong does not explicitly teach a solder structure, and a first transistor having a drain coupled to the solder structure and to the second lead, and a source coupled to the first lead; and a second transistor having a drain coupled to the first lead, and a source coupled to the die attach pad.
However, NG teaches an electronic assembly (Fig. 3) comprising filling a via with a solder paste wherein the solder filled via acts as a heat plug [17].				Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong as taught by NG and use solder as a heat slug in order avoid requiring an intermediate package substrate or a package that includes a heat plug ([17], NG) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.										Hong in view of NG does not explicitly teach a first transistor having a drain coupled to the solder structure and to the second lead, and a source coupled to the first lead; a second transistor having a drain coupled to the first lead, and a source coupled to the die attach pad; and a control circuit in the package structure, the control circuit having a first output coupled to a gate of the first transistor, and a second output coupled to a gate of the second transistor.
Terrill further teaches a package structure (400, Fig. 4) wherein: a first transistor (418) having a drain (430) coupled to a solder structure (422, “previously taught by Hong in view of NG”) and to a second lead (412), and a source (432) coupled to a first lead (404); a second transistor (414) having a drain (438) coupled to the first lead (404), and a source (440) coupled to a die attach pad (428); and a control circuit in the package structure [39-41], the control circuit [39-41] having a first output (410) coupled to a gate (434) of the first transistor (418), and a second output (406) coupled to a gate (436) of the second transistor (414).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill in order to form a stacked die package ([37], Terrill) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Claim(s) 21-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785).											Re claim 21, Hong teaches an electronic device (Figs. 3B, 6A-B), comprising:
a package structure (200, 202) having an opening (110) exposing a portion (104) of a conductive clip (100); 
Hong also teaches a heat slug (208) on the exposed portion (104) of the conductive clip (100) and extending from the conductive clip (100) to a surface of the package structure (200, 202, Fig. 6B).
Hong further teaches wherein the heat slug (208) is a discrete piece of thermally conductive material, e.g., a metal such as copper, aluminum, alloys, etc., and alloys thereof (Col. 13, lines 11-13).
Hong does not explicitly teach a solder structure.
However, NG teaches an electronic assembly (Fig. 3) comprising filling a via with a solder paste wherein the solder filled via acts as a heat plug [17].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong as taught by NG and use solder as a heat slug in order avoid requiring an intermediate package substrate or a package that includes a heat plug ([17], NG) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.										Re claim 22, Hong in view of NG teaches the electronic device of Claim 21, wherein the solder structure is reflown solder paste ([17], “…a solder paste which is later melted”, NG).
Re claim 23, Hong in view of NG teaches the electronic device of Claim 21, wherein the package structure (200, 202, Hong) includes a semiconductor die (140, Hong) having an electronic component (Col. 10, lines 6-23, Hong).
Re claim 24, Hong in view of NG teaches the electronic device of Claim 23, wherein the package structure (200, 202, Hong) encloses the semiconductor die (140, Hong) and the conductive clip (100, Hong), the package structure (200, 202, Hong) having a side that exposes a portion of the solder structure (‘top side’, Hong).
Re claim 25, Hong in view of NG teaches the electronic device of claim 24, further comprising a first lead (134, ‘left side’, Hong) exposed along a second side (‘bottom side’) of the package structure (Fig. 6B, Hong), and a second lead (134, ‘right side’, Hong) exposed along the second side (‘bottom side’) of the package structure (Fig. 6B, Hong).
Re claim 31, Hong in view of NG teaches the electronic device of claim 24, wherein:
the package structure (200, 202, Hong) has an opening (110, Hong) between the conductive clip (100, Hong) and the side (‘top side’) of the package structure (Fig. 6A, Hong); and
the solder structure ([17], Fig. 3, NG) extends in the opening (110).	
Claim(s) 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785) as applied to claim 25 above, and further in view of Terrill et al. (2014/0273344).	
Re claim 26, Hong in view of NG teaches the electronic device of claim 25, further comprising:
a die attach pad (130, Hong) having a first side (‘bottom side’) exposed along the second side (‘bottom side’) of the package structure (200, 202, Hong);			Hong in view of NG does not explicitly teach a second semiconductor die having a first side on the die attach pad, a second side, and a second electronic component; and a second conductive clip having a first side on the second side of the second semiconductor die, and a second side on a second side of the semiconductor die, the second conductive clip coupled to the first lead; and wherein the conductive clip is coupled to the second lead.
Terrill teaches a semiconductor package (400, Fig. 4) wherein a second semiconductor die (414) having a first side (‘bottom side’) on a die attach pad (428), a second side (‘top side’), and a second electronic component [36]; and a second conductive clip (416) having a first side (‘bottom side’) on the second side (‘top side’) of the second semiconductor die (414), and a second side (‘top side’) on a second side (‘bottom side’) of the semiconductor die, the second conductive clip (416) coupled to a first lead (404); and wherein the conductive clip (420a) is coupled to the second lead (412).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill in order to form a stacked die semiconductor ([35], Terrill) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 27, Hong in view of NG and Terrill teaches the electronic device of claim 26.
Terrill further teaches wherein: an electronic component [36] of a semiconductor die (418) is a field effect transistor [36] having a drain (430) coupled to a conductive clip (420a), and a source (432) coupled to the second conductive clip (416); and the second electronic component [36] of the second semiconductor die (414) is a second field effect transistor [36] having a drain (438) coupled to the second conductive clip (416), and a source (440) coupled to the die attach pad (428).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 28, Hong in view of NG and Terrill teaches the electronic device of claim 26, wherein:											the package structure (200, 202, Hong) has an opening (110, Hong) between the conductive clip (100, Hong) and the side (‘top side’) of the package structure (Fig. 6A, Hong); and
the solder structure ([17], Fig. 3, NG) extends in the opening (110).	
Claim(s) 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat. 11,075,185) in view of NG et al. (2011/0024785) as applied to claim 24 above, and further in view of Terrill et al. (2014/0273344).
Re claim 29, Hong in view of NG teaches the electronic device of claim 24, further comprising:
a die attach pad (130, Hong) having a first side (‘bottom side’) exposed along a second side (‘bottom side’) of the package structure (200, 202, Hong);
Hong in view of NG does not explicitly teach a second semiconductor die having a first side on the die attach pad, a second side, and a second electronic component; and a second conductive clip having a first side on the second side of the second semiconductor die, and a second side on a second side of the semiconductor die.
Terrill teaches a semiconductor package (400, Fig. 4) wherein a second semiconductor die (414) having a first side (‘bottom side’) on a die attach pad (428), a second side (‘top side’), and a second electronic component [36]; and a second conductive clip (416) having a first side (‘bottom side’) on the second side (‘top side’) of the second semiconductor die (414), and a second side (‘top side’) on a second side (‘bottom side’) of the semiconductor die.								Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill in order to form a stacked die semiconductor ([35], Terrill) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 30, Hong in view of NG and Terrill teaches the electronic device of claim 29. 
Terrill further teaches wherein: an electronic component [36] of a semiconductor die (418) is a field effect transistor [36] having a drain (430) coupled to a conductive clip (420a), and a source (432) coupled to the second conductive clip (416); and the second electronic component [36] of the second semiconductor die (414) is a second field effect transistor [36] having a drain (438) coupled to the second conductive clip (416), and a source (440) coupled to the die attach pad (428).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Hong in view of NG as taught by Terrill since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/13/22